Per Curiam,
All the material facts of this somewhat novel proceeding in equity, together with the reasons which prompted the dissolution of the preliminary injunction and dismissal of the bill, are fully set forth in the opinion of the learned president of the 29th judicial district, who specially presided at the hearing, and need not be repeated. We are satisfied from an examination of the record that the findings of fact as well as the legal conclusions drawn therefrom are substantially correct, and fully warranted the dismissal of the bill. Further discussion of the questions involved would serve no useful purpose. The decree is therefore affirmed on the opinion referred to, and the appeal is dismissed at plaintiffs’ costs.